 

Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNIFI, INC.

2013 INCENTIVE COMPENSATION PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

  

UNIFI, INC.

2013 INCENTIVE COMPENSATION PLAN

 

 

1.            Purpose. This Unifi, Inc. 2013 Incentive Compensation Plan (the
“Plan”) is designed to support the overall compensation philosophy and
objectives of Unifi, Inc. (the “Company”) to (a) attract and retain persons
eligible to participate in the Plan; (b) motivate Participants, by means of
appropriate equity-based and cash incentives, to achieve performance goals;
(c) provide incentive compensation opportunities that are competitive with those
of other similar companies; and (d) provide the Company the ability to further
align Participants’ interests with those of the Company’s shareholders through
compensation that is based on the Company’s common stock; and thereby promote
the long-term financial interest of the Company, including the growth in value
of the Company’s equity and enhancement of long-term shareholder return. The
Plan is also intended to allow for grants of stock incentives to compensate
non-employee members of the Company’s Board of Directors.

 

From and after the Effective Date (as defined below), the Plan shall replace and
supersede the Unifi, Inc. 2008 Long-Term Incentive Plan (the “Prior Plan”), and
no additional awards shall be made under the Prior Plan, although outstanding
awards previously made under the Prior Plan shall continue to be governed by the
terms of the Prior Plan. Shares that are subject to outstanding awards under the
Prior Plan that expire, are forfeited or otherwise terminate unexercised may be
subjected to new awards under the Plan as provided in Section 4.

 

2.            Definitions. As used in the Plan, the following terms have the
meanings indicated:

 

(a)     “Act” means the Securities Exchange Act of 1934, as amended.

 

(b)     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such first Person.

 

(c)     “Applicable Withholding Taxes” means the aggregate amount of federal,
state and local income and employment taxes that an Employer is required to
withhold in connection with any Performance Grant, award of Performance Shares,
any lapse of restrictions on Restricted Stock, any compensatory dividends paid
on Restricted Stock, any vesting of Restricted Stock Units or Performance Share
Units, or any exercise of a Nonstatutory Stock Option or Stock Appreciation
Right.

 

(d)     “Award” means any Incentive Award or Director Award.

 

(e)     “Beneficial Owner” (and variants thereof) has the meaning given in Rule
13d-3 promulgated under the Act and, only to the extent such meaning is more
restrictive than the meaning given in Rule 13d-3, the meaning determined in
accordance with Code section 318(a).

 

 
1

--------------------------------------------------------------------------------

 

 

(f)     “Board” means the Board of Directors of the Company.

 

(g)     “Change of Control” means, the occurrence of any of the following
events:

 

(i)       any Person is or becomes the Beneficial Owner, directly or indirectly,
of more than 50% of either (A) the combined fair market value of the then
outstanding stock of the Company (the “Total Fair Market Value”) or (B) the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the Company (the “Total Voting
Power”); excluding, however, the following: (1) any acquisition by the Company
or any of its Controlled Affiliates, (2) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
Controlled Affiliates, (3) any Person who becomes such a Beneficial Owner in
connection with a transaction described in the exclusion within paragraph (iv)
below and (4) any acquisition of additional stock or securities by a Person who
owns more than 50% of the Total Fair Market Value or Total Voting Power of the
Company immediately prior to such acquisition; or

 

(ii)      any Person is or becomes the Beneficial Owner, directly or Indirectly,
of securities of the Company that, together with any securities acquired
directly or indirectly by such Person within the immediately preceding
twelve-consecutive month period, represent 30% or more of the Total Voting Power
of the Company; excluding, however, any acquisition described in subclauses (1)
through (4) of paragraph (i) above; or

 

(iii)     a change in the composition of the Board such that the individuals
who, as of the effective date of the Plan, constitute the Board (such
individuals shall be hereinafter referred to as the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board; provided,
however, for purposes of this definition, that any individual who becomes a
director subsequent to such effective date, whose election, or nomination for
election by the Company’s shareholders, was made or approved by a vote of at
least a majority of the Incumbent Directors (or directors whose election or
nomination for election was previously so approved) shall be considered an
Incumbent Director; but, provided, further, that any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person or legal entity
other than the Board shall not be considered an Incumbent Director; provided
finally, however, that, as of any time, any member of the Board who has been a
director for at least twelve (12) consecutive months immediately prior to such
time shall be considered an Incumbent Director for purposes of this definition,
other than for the purpose of the first proviso of this definition; or

 

 
2

--------------------------------------------------------------------------------

 

 

(iv)     there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company or a sale or other disposition of
the assets of the Company that have a total gross fair market value equal to or
greater than 40% of the total gross fair market value of the assets of the
Company immediately prior to such acquisition (“Corporate Transaction”);
excluding, however, such a Corporate Transaction pursuant to which all or
substantially all of the individuals and entities who are the Beneficial Owners,
respectively, of the outstanding Company Stock and Total Voting Power
immediately prior to such Corporate Transaction will Beneficially Own, directly
or indirectly, more than 50%, respectively, of the outstanding Company Stock and
the combined voting power of the then outstanding Company Stock and the combined
voting power of the then outstanding securities entitled to vote generally in
the election of directors of the company resulting from such Corporate
Transaction (including, without limitation, a company that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Corporate
Transaction of the outstanding Company Stock and Total Voting Power, as the case
may be.

 

Notwithstanding anything in this Section 2(f) to the contrary, an event that
does not constitute a change in the ownership of the Company, a change in the
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company, each as defined in Section 1.409A-3(i)(5)
of the Treasury Regulations, shall not constitute a Change of Control for
purposes of this Plan.

 

(h)     “Code” means the Internal Revenue Code of 1986, as amended.

 

(i)      “Consultant” means a Service Provider who is not an Employee or Outside
Director.

 

(j)      “Control” (and variants thereof) has the meaning specified in rule
12b-2 of the Act.

 

(k)     “Committee” means the Compensation Committee of the Board (or any
successor Board committee designated by the Board to administer the Plan),
provided that, if any member of the Compensation Committee does not qualify as
(i) an outside director for purposes of Code section 162(m), (ii) a non-employee
director for purposes of Rule 16b-3, and (iii) an independent director for
purposes of the rules of the principal exchange on which the Company Stock is
traded, the remaining members of the Committee who do so qualify (but not less
than two members) shall be constituted as a subcommittee to act as the Committee
for purposes of the Plan.

 

(l)     “Company” means Unifi, Inc.

 

(m)     “Company Stock” means the common stock of the Company, par value $0.10
per share. In the event of a change in the capital structure of the Company (as
provided in Section 16), the shares resulting from the change shall be deemed to
be Company Stock within the meaning of the Plan.

 

 
3

--------------------------------------------------------------------------------

 

 

(n)     “Date of Grant” means (i) with respect to a Non-Option Award, the date
on which the Committee (or, with respect to a Director Award, the Board) grants
the award; (ii) with respect to a Nonstatutory Option or Stock Appreciation
Right, the date on which the Committee (or, with respect to a Director Award,
the Board) completes the corporate action necessary to create a legally binding
right constituting the Nonstatutory Stock Option or Stock Appreciation Right; or
(iii) with respect to an Incentive Stock Option, the date on which the Committee
completes the corporate action constituting an offer of stock for sale to a
Participant under the terms and conditions of the Incentive Stock Option. With
respect to any Award, the Committee (and, with respect to any Director Award,
the Board) may specify a future date on which the Award is to be granted or to
become effective.

 

(o)     “Director Award” means any Nonstatutory Option, Stock Appreciation
Right, share of Restricted Stock, Vested Share, Restricted Stock Unit or
Performance Share Unit awarded to an Outside Director under the Plan.

 

(p)     “Disability” means, as to an Incentive Stock Option, a Disability within
the meaning of Code section 22(e)(3). As to all other Awards, Disability (or
variants thereof) means, unless otherwise provided in the Grant Agreement with
respect to the Award,

 

(i)      the Participant’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or entitlement to and
receipt of disability benefits under a disability insurance program of the
Company that pays benefits on the basis of the foregoing definition;

 

(ii)     the Participant is, by reason of a medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
either (A) income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company
or (B) disability benefits under a disability insurance program that pays
benefits on the basis of the foregoing definition; or

 

(iii)     The Participant is determined to be totally disabled by the Social
Security Administration.

 

The Committee (or, with respect to a Director Award, the Board) shall determine
whether a Disability exists and the determination shall be conclusive.

 

(q)     “Effective Date” means the date described in Section 13 of the Plan.

 

(r)     “Employee” means an individual employed by the Company or a Related
Company as a common-law employee.

 

 
4

--------------------------------------------------------------------------------

 

 

(s)     “Employer” means the Company or Related Company with respect to which an
Employee provides services.

 

(t)     “Fair Market Value” means

 

(i)      if the Company Stock is at the time listed or admitted to trading on
any stock exchange, the “Fair Market Value” shall be the mean between the lowest
and highest reported sale prices of the Company Stock on the date in question on
the principal exchange on which the Company Stock is then listed or admitted to
trading. If no reported sale of Company Stock takes place on the date in
question on the principal exchange, then the mean between the lowest and highest
reported sale prices of the Company Stock on the closest date prior to the date
in question on the principal exchange shall be determinative of “Fair Market
Value.”

 

(ii)     if the Company Stock is not at the time listed or admitted to trading
on a stock exchange, the “Fair Market Value” shall be the mean between the
lowest and highest reported sale prices of the Company Stock on the date in
question in the over-the-counter market, as such prices are reported in a
publication of general circulation selected by the Committee and regularly
reporting the market price of Company Stock in such market.

 

(iii)    if the Company Stock is not listed or admitted to trading on any stock
exchange or traded in the over-the-counter market, the “Fair Market Value” shall
be as determined in good faith by the Committee.

 

(u)     “Fiscal Year” means the fiscal period used by the Company for reporting
taxes on its income under the Code.

 

(v)     “Grant Agreement” means the written agreement between the Company and a
Participant containing the terms and conditions with respect to an Award.


 

(w)     “Incentive Award” means any Performance Grant, Performance Share,
Option, Stock Appreciation Right, share of Restricted Stock, Vested Share,
Restricted Stock Unit or Performance Share Unit awarded to a Service Provider
under the Plan.

 

(x)     “Incentive Stock Option” means an Option (i) intended to meet the
requirements of, and qualify for favorable federal income tax treatment under,
Code section 422 and (ii) that meets such requirements.

 

(y)     “Non-Option Award” means an Award other than an Option or Stock
Appreciation Right.

 

(z)     “Nonstatutory Stock Option” means an Option that does not meet the
requirements of Code section 422, or, even if meeting the requirements of Code
section 422, is not intended to be an Incentive Stock Option and is so
designated.

 

 
5

--------------------------------------------------------------------------------

 

 

(aa)     “Option” means a right to purchase Company Stock granted under the
Plan, at a price determined in accordance with Section 10.

 

(bb)     “Outside Director” means a member of the Board who satisfies the
requirements for an outside director as provided in Code section162(m) and
non-employee director as provided in Section 16(b) of the Act.

 

(cc)     “Participant” means any Service Provider or Outside Director who
receives an Award under the Plan.

 

(dd)     “Performance Criteria” means the performance of the Company, any
Related Company, any subsidiary, division, business unit thereof, or any
individual using one or more of the following measures, either on an operating
or GAAP basis where applicable (or on the basis of such other standards as may
replace or succeed GAAP), adjusted to include or exclude one or more
nonrecurring, extraordinary, operating, non-operating or other items as
applicable, and including measuring the performance of any of the following
relative to a defined peer group of companies or an index: market value of the
Company Stock; pre-tax profits; unit production costs; asset growth; pre-tax
earnings; debt to equity ratio; earnings per share; revenues; operating income;
operating costs and efficiencies; operating cash flow; net income, before or
after taxes; net income before income taxes, incentive payments and accounting
for minority interest; return on total capital, equity, revenue or assets;
market share; unit production and sales volume; earnings before interest, taxes,
depreciation, rent and amortization expenses; earnings before interest, taxes,
depreciation and amortization; earnings before interest and taxes; any of the
prior measures or earnings before taxes and unusual or nonrecurring items as
measured either against the annual budget or as a ratio to revenue or return on
total capital; net earnings; profit margin; operating margin; operating income;
net worth; cash flow; cash flow per share; total shareholder return; revenues;
capital expenditures; improvements in capital structure; industry indices;
expenses and expense ratio management; debt reduction; profitability of an
identifiable business unit or product; or levels of expense, cost or liability
by category, operating unit or any other delineation.

 

(ee)     “Performance Goal” means an objectively determinable performance goal
established by the Committee that relates to one or more Performance Criteria.

 

(ff)     “Performance Grant” means a right to receive cash or Company Stock
subject to the attainment of Performance Goals as set forth under Section 6.

 

(gg)     “Performance Share” means a right to receive a share of Company Stock
subject to the satisfaction of performance conditions as set forth in Section 7.

 

(hh)     “Performance Share Unit” means a right to receive Company Stock or cash
awarded upon the terms and subject to grant and vesting conditions as set forth
in Section 9.

 

 
6

--------------------------------------------------------------------------------

 

 

(ii)      “Person” shall have the meaning given in Section 3(a)(9) of the Act,
as modified by Sections 13(d) and 14(d) of the Act, and only to the extent such
meaning is more restrictive than the meaning given in Section 3(a)(9) of the Act
(as modified above), the meaning determined in accordance with Sections
1.409A-3(i)(5)(v)(B), (vi)(D) or (vii)(C) of the Treasury Regulations (or any
successor provisions), as applicable.

 

(jj)      “Plan” means this Unifi, Inc. 2013 Incentive Compensation Plan, as it
may be amended from time to time.

 

(kk)     “Plan Year” means the calendar year.

 

(ll)     “Related Company” means, (i) for purposes of determining eligibility to
receive an Incentive Stock Option, any “parent corporation” with respect to the
Company within the meaning of Code section 424(e) or any “subsidiary
corporation” with respect to the Company within the meaning of Code section
424(f); (ii) for purposes of determining eligibility to receive a Nonstatutory
Stock Option or Stock Appreciation Right, any corporation or other entity in a
chain of corporations or other entities in which each corporation or other
entity has a controlling interest (within the meaning of Section
1.409A-1(b)(5)(E)(1) of the Treasury Regulations (or any successor provision))
in another corporation or other entity in the chain, beginning with a
corporation or other entity in which the Company has a controlling interest; and
(iii) for all other purposes under the Plan, any corporation, trade or business
that would be required to be treated as a single employer with the Company under
Code sections 414(b) or (c), provided that, in applying Code sections
1563(a)(1), (2) and (3) for purposes of determining a controlled group of
corporations, or in applying Section 1.414(c)-2 of the Treasury Regulations for
purposes of determining trades or businesses under common control, the phrase
“at least 50%” shall replace the phrase “at least 80%” each time it appears in
those sections.

 

(mm)    “Repricing” means, with respect to an Option or Stock Appreciation
Right, any of the following: (i) the lowering of the exercise price after the
Date of Grant; (ii) the taking of any other action that is treated as a
repricing under generally accepted accounting principles; or (iii) the
cancellation of the Option or Stock Appreciation Right at a time when its
exercise price (or, with respect to the Stock Appreciation Right, the Fair
Market Value of the Company Stock covered by the Stock Appreciation Right on the
Date of Grant) exceeds the Fair Market Value of the underlying Company Stock in
exchange for any other Award, unless the cancellation and exchange occurs in
connection with a Corporate Event (as defined in Section 16(b) below).

 

(nn)     “Restricted Stock” means Company Stock awarded upon the terms and
subject to restrictions as set forth in Section 8.

 

(oo)     “Restricted Stock Unit” means a right to receive Company Stock or cash
awarded upon the terms and subject to vesting conditions as set forth in Section
9.

 

 
7

--------------------------------------------------------------------------------

 

 

(pp)     “Retirement” means, unless otherwise provided in the Grant Agreement
for a particular Award, a Participant’s termination of employment or other
separation from service on or after age 65.

 

(qq)     “Rule 16b-3” means Rule 16b-3 of the Securities and Exchange Commission
promulgated under the Act, as amended from time to time.

 

(rr)     “Service Provider” means an Employee, Consultant or other natural
person employed by or providing bona fide services to the Company or a Related
Company, excluding any Outside Director.

 

(ss)     “Stock Appreciation Right” means a right to receive Company Stock or
cash granted under Section 11.

 

(tt)     “Tandem Right” means a kind of Stock Appreciation Right granted in
connection with a Nonstatutory Stock Option as described in Section 11.

 

(uu)     “Ten Percent Stockholder” means a person who owns, directly or
indirectly, stock possessing more than ten percent of the total combined voting
power of all classes of stock of the Company or any Related Company. Indirect
ownership of stock shall be determined in accordance with Code section 424(d).

 

(vv)     “Treasury Regulations” mean the final, temporary or proposed
regulations issued by the Treasury Department and/or Internal Revenue Service as
codified in Title 26 of the United States Code of Federal Regulations. Any
references made in the Plan to specific Treasury Regulations shall also refer to
any successor or replacement regulations thereto.

 

(ww)     “Vested Share” means a share of Company Stock awarded upon the terms
set forth in Section 12.

 

3.            General.   The following types of Awards may be granted under the
Plan: Performance Grants, Performance Shares, shares of Restricted Stock, Vested
Shares, Restricted Stock Units, Performance Share Units, Options, or Stock
Appreciation Rights. Options granted under the Plan may be Incentive Stock
Options or Nonstatutory Stock Options.

 

4.            Stock.

 

(a)     Reserve. Subject to Section 16 of the Plan, there shall be reserved for
issuance under the Plan an aggregate of one million (1,000,000) shares of
Company Stock, which shall be authorized but unissued shares. Any shares subject
to an award under the Prior Plan that is outstanding as of the Effective Date
and that expires, is forfeited or otherwise terminates unexercised, shall be
added to the shares reserved for issuance under the Plan.

 

 
8

--------------------------------------------------------------------------------

 

 

(b)     Share Use. Any shares of Company Stock granted under the Plan that are
forfeited because of the failure to meet an Award contingency or condition shall
again be available for delivery pursuant to new Awards granted under the Plan.

 

To the extent any shares of Company Stock covered by an Award are not delivered
to a Participant or beneficiary because the Award is forfeited or canceled, or
the shares of Stock are not delivered because the Award is settled in cash, such
shares shall not be deemed to have been delivered for purposes of determining
the maximum number of shares of Company Stock available for delivery under the
Plan. If the Exercise Price of any Option granted under the Plan or any Prior
Plan is satisfied by tendering shares of Company Stock to the Company (by either
actual delivery or by attestation), only the number of shares of Company Stock
issued net of the shares of Company Stock tendered shall be deemed delivered for
purposes of determining the maximum number of shares of Company Stock available
for delivery under the Plan.

 

Shares of Company Stock delivered under the Plan in settlement, assumption or
substitution of outstanding Awards (or obligations to grant future Awards) under
the plans or arrangements of another entity shall not reduce the maximum number
of shares of Company Stock available for delivery under the Plan, to the extent
that such settlement, assumption or substitution as a result of the Company
acquiring another entity (or an interest in another entity).

 

Shares of Company Stock may be issued under this Plan without cash
consideration.

 

(c)     Prior Plan. On the Effective Date, no additional grants of incentive
awards shall be made under the Prior Plan.

 

(d)     Plan Limits. One million (1,000,000) shares of Company Stock that may be
issued under this Plan may be issued upon the exercise of Options that qualify
as Incentive Stock Options. The maximum number of shares of Company Stock that
may be issued in conjunction with Awards, other than Options, shall be
five-hundred thousand (500,000).

 

No more than one-hundred thousand (100,000) shares of Company Stock may be
allocated to Awards, including the maximum amounts payable under a Performance
Grant, that are granted to any individual Participant during any single Fiscal
Year. The aggregate maximum amount of cash payable under the Plan to any
Participant in any single Fiscal Year shall not exceed the greater of two
million five-hundred thousand dollars ($2,500,000) or three percent (3%) of the
Company’s net income before taxes, incentive payments and accounting for
minority interests for the year for which the Award is made.

 

5.            Eligibility.

 

(a)     Incentive Awards. All present and future Service Providers of the
Company or any Related Company (whether now existing or hereafter created or
acquired) who have contributed or who can be expected to contribute
significantly to the Company or a Related Company shall be eligible to receive
Incentive Awards under the Plan. The Committee shall have the power and complete
discretion, as provided in Section 17, to select eligible Service Providers to
receive Incentive Awards and to determine for each Service Provider the nature
of the award and the terms and conditions of each Incentive Award.

 

 
9

--------------------------------------------------------------------------------

 

 

(b)     Director Awards. All present and future Outside Directors shall be
eligible to receive Director Awards under the Plan. The Board shall have the
power and complete discretion to select eligible Outside Directors to receive
Director Awards and to determine for each Outside Director the nature of the
award and the terms and conditions of each Director Award.

 

(c)     No Contract of Employment or Services. The grant of an Award shall not
obligate the Company or any Related Company to pay any Service Provider or
Outside Director any particular amount of remuneration, to continue the
employment or services of the Service Provider or Outside Director after the
grant or to make further grants to the Service Provider or Outside Director at
any time thereafter.

 

(d)     Foreign Awards. When granting Awards to Service Providers or Outside
Directors who are not United States residents, the Committee (or with respect to
Director Awards, the Board) shall have complete discretion and authority to
grant such Awards in compliance with all present and future laws of the country
or countries with laws that may apply to the grant of the Award or the issuance
of Company Stock pursuant to the Award. Such authorization shall extend to and
include establishing one or more separate sub-plans that include provisions not
inconsistent with the Plan that comply with statutory or regulatory requirements
imposed by the foreign country or countries in which the Participant resides.

 

6.            Performance Grants.

 

(a)     The Committee may make Performance Grants to eligible Service Providers.
Each Performance Grant shall include the Performance Goals for the award, the
Performance Criteria with respect to which such goals are to be measured, the
threshold (or other minimum), target and maximum amounts payable under the
award, the period over which the award is to be earned, and any other terms and
conditions as are applicable to the Performance Grant. The terms of a
Performance Grant may be set in an annual or long-term bonus plan or other
similar document. In the event of any conflict between such document and the
Plan, the terms of the Plan shall control. Performance Grants shall be granted
and administered in such a way as to qualify as “performance-based compensation”
for purposes of Code section 162(m).

 

(b)     The Committee shall establish the Performance Goals for Performance
Grants. The Committee shall determine the extent to which any Performance
Criteria shall be used and weighted in determining Performance Grants. The
Committee may vary the Performance Criteria, Performance Goals and weightings
from Participant to Participant, Performance Grant to Performance Grant and
Fiscal Year to Fiscal Year. The Committee may increase, but not decrease, the
threshold (or other minimum), target or maximum levels (but not increase the
amount payable) with respect to any Performance Goal after the start of a
Performance Period.

 

 
10

--------------------------------------------------------------------------------

 

 

(c)     The Committee shall establish for each Performance Grant the amount of
cash or Company Stock payable at specified levels of performance, based on the
Performance Goal or Goals with respect to each Performance Criterion. Any
Performance Grant shall be made not later than the earlier of (i) 90 days after
the start of the period for which the Performance Grant relates and (ii) the
completion of 25% of such period. All determinations regarding the achievement
of any Performance Goals will be made by the Committee. The Committee may not
increase during a Fiscal Year the amount of cash or Company Stock that would
otherwise be payable upon achievement of the Performance Goal or Goals, but may
reduce or eliminate the payments unless otherwise provided in a Performance
Grant. The Committee may provide for a Performance Grant to be payable at the
target level (or other level as determined by the Committee in its discretion)
prior to the attainment of a Performance Goal or Goals solely upon the
Participant’s death or Disability, or the occurrence of a Change of Control.

 

(d)     The actual payments to a Participant under a Performance Grant will be
calculated by measuring the achievement of the Performance Goals with respect to
the Performance Criteria as established in the Performance Grant. All
calculations of actual payments shall be made by the Committee, and the
Committee shall certify in minutes of a meeting or other writing the extent, if
any, to which the Performance Goals have been met.

 

(e)     Performance Grants may be paid in cash, Company Stock, or a fixed
combination of Company Stock or cash as provided by the Committee at the time of
grant, or the Committee may reserve the right to determine the manner of payment
at the time the Performance Grant becomes payable. The Committee may provide in
the Grant Agreement that the Participant may make an election to defer the
payment under a Performance Grant, subject to such terms as the Committee may
determine in accordance with Code section 409A.

 

(f)     A Participant who receives a Performance Grant payable in Company Stock
shall have no rights as a shareholder until the Company Stock is issued pursuant
to the terms of the Performance Grant and all requirements with respect to the
issuance of such shares have been satisfied.

 

(g)     A Participant’s interest in a Performance Grant may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered.

 

 
11

--------------------------------------------------------------------------------

 

 

(h)     Whenever payments under a Performance Grant are to be made in cash to a
Participant who is an Employee, his or her Employer shall be entitled to
withhold therefrom an amount sufficient to satisfy any Applicable Withholding
Taxes. Each Participant who is an Employee shall agree as a condition of
receiving a Performance Grant payable in Company Stock to pay to his or her
Employer, or make arrangements satisfactory to his Employer regarding the
payment to the Employer of, Applicable Withholding Taxes. Until the amount has
been paid or arrangements satisfactory to the Employer have been made, the
Employer may delay issuing a stock certificate to the Participant. Payment to
the Employer in satisfaction of Applicable Withholding Taxes may be in cash. In
addition, if the Committee allows or the Grant Agreement so provides, (i)
payment to the Employer in satisfaction of Applicable Withholding Taxes may be
made in shares of Company Stock (valued at their Fair Market Value as of the
date of payment) to which the Participant has good title, free and clear of all
liens and encumbrances; (ii) the Participant may elect to have his or her
Employer retain that number of shares of Company Stock (valued at their Fair
Market Value as of the date of such retention) that would satisfy all or a
specified portion of the Applicable Withholding Taxes; or (iii) unless
prohibited by law, the Participant may deliver irrevocable instructions to a
broker to deliver promptly to the Employer, from the sale or loan proceeds with
respect to the sale of Company Stock or a loan secured by Company Stock, the
amount necessary to pay the Applicable Withholding Taxes.

 

7.            Performance Shares.

 

(a)     The Committee may grant Performance Shares to eligible Service
Providers. Whenever the Committee grants Performance Shares, a Grant Agreement
shall be given to the Service Provider stating the number of Performance Shares
granted and the terms and conditions to which the Award of Performance Shares is
subject, and, at that time, the Service Provider shall become a Participant.
Performance Shares may or may not be intended to qualify as “performance-based
compensation” for purposes of Code section 162(m). If intended to so qualify,
the award shall be governed by the provisions of Section 6(b)-(d).

 

(b)     The Committee shall establish the performance goals to which each award
of Performance Shares shall be subject. The performance goals need not be
objective and may be based on any performance conditions selected by the
Committee in its discretion. The performance period with respect to an award
shall not be less than twelve (12), consecutive months in length, and the
performance goals with respect to such award may be established at any time
after the start of such period in the Committee’s discretion. The Committee may
vary the performance and other terms and conditions from Participant to
Participant, grant to grant and Fiscal Year to Fiscal Year. The Committee may
increase or decrease the threshold (or other minimum), target or maximum levels
with respect to any performance goal after the start of a performance period in
its discretion.

 

(c)     The Committee shall establish for each award the number of shares of
Company Stock payable at specified levels of performance. All determinations
regarding the achievement of any performance goals will be made by the
Committee. The actual number of shares to be paid to a Participant under an
award will be calculated by measuring the achievement of the performance goal(s)
with respect to the performance criteria as established by the Committee. All
calculations of actual payments shall be made by the Committee, whose decision
shall be final and binding on all parties.

 

 
12

--------------------------------------------------------------------------------

 

 

(d)     The Committee may reserve the right in a Grant Agreement to settle all
or portion of an award of Performance Shares in cash instead of shares of
Company Stock, with the cash portion to be determined based on the Fair Market
Value as of the date of payment of the shares of Company Stock otherwise payable
under the award, or to allow the Participant to defer payment under the award,
subject to such terms as the Committee may determine in accordance with Code
section 409A.

 

(e)     A Participant shall have no rights as a shareholder until shares of
Company Stock are issued under the Performance Share award and all requirements
with respect to the issuance of such shares have been satisfied.

 

(f)     A Participant’s interest in an award of Performance Shares may not be
sold, assigned, transferred, pledged, hypothecated or otherwise encumbered.

 

(g)     Each Participant who is an Employee may be required to agree at the time
of receiving an Award of Performance Shares, and as a condition thereof, to pay
to the Employer, or make arrangements satisfactory to the Employer regarding the
payment to the Employer of, Applicable Withholding Taxes. Until the amount has
been paid or arrangements satisfactory to the Employer have been made, the
Employer may delay issuing a stock certificate to the Participant. Payment to
the Employer in satisfaction of Applicable Withholding Taxes may be in cash. In
addition, if the Committee allows or the Grant Agreement so provides, (i)
payment to the Employer in satisfaction of Applicable Withholding Taxes may be
made in shares of Company Stock (valued at their Fair Market Value as of the
date of payment) to which the Participant has good title, free and clear of all
liens and encumbrances; (ii) the Participant may elect to have his or her
Employer retain that number of shares of Company Stock (valued at their Fair
Market Value as of the date of such retention) that would satisfy all or a
specified portion of the Applicable Withholding Taxes; or (iii) unless
prohibited by law, the Participant may deliver irrevocable instructions to a
broker to deliver promptly to the Employer, from the sale or loan proceeds with
respect to the sale of Company Stock or a loan secured by Company Stock, the
amount necessary to pay the Applicable Withholding Taxes.

 

8.            Restricted Stock Awards.

 

(a)     The Committee may grant Restricted Stock to eligible Service Providers.
Whenever the Committee deems it appropriate to grant Restricted Stock, a Grant
Agreement shall be given to the Service Provider stating the number of shares of
Restricted Stock granted and the terms and conditions to which the Restricted
Stock is subject, and, at that time, the Service Provider shall become a
Participant.

 

 
13

--------------------------------------------------------------------------------

 

 

(b)     The Committee shall establish as to each award of Restricted Stock the
terms and conditions upon which the restrictions set forth in paragraph (c)
below shall lapse. The terms and conditions may include the continued
performance of services or the achievement of performance conditions measured on
an individual, corporate or other basis, or any combination thereof. A
Restricted Stock Award, the vesting of which is not conditioned on the
achievement Performance Goals or other performance conditions, shall have a
vesting period of not less than three (3) years from the Date of Grant of the
Restricted Stock Award. A Restricted Stock Award, the vesting of which is
conditioned on the achievement of Performance Goals or other performance
conditions, shall not vest less than one (1) year from the Date of Grant.
Notwithstanding the preceding two sentences, the Committee may, in its
discretion and without limitation, provide in the Grant Agreement that
restrictions will lapse prior to the expiration of the service or performance
period as a result of the Disability, death or Retirement of the Participant or
the occurrence of a Change of Control. If the award is intended to qualify as
“performance-based compensation” for purposes of Code section 162(m), the award
shall be governed by the provisions of Section 6(b)-(d).

 

(c)     No shares of Restricted Stock may be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered or disposed of until the
restrictions on the shares established by the Committee have lapsed or been
removed.

 

(d)     Upon the acceptance by a Participant of an award of Restricted Stock,
the Participant shall, subject to the restrictions set forth in paragraph (c)
above, have all the rights of a shareholder with respect to the shares of
Restricted Stock, including, but not limited to, the right to vote the shares of
Restricted Stock and the right to receive all dividends and other distributions
paid thereon. Unless otherwise provided in the Grant Agreement, dividends or
other distributions paid in shares of Company Stock or cash shall be subject to
the same restrictions set forth in paragraph (c) as the shares of Restricted
Stock with respect to which the dividends or other distributions are paid.
Certificates representing Restricted Stock may be held by the Company until the
restrictions lapse and, upon request, the Participant shall provide the Company
with appropriate stock powers endorsed in blank.

 

(e)     Each Participant who is an Employee may be required to agree at the time
of receiving an Award of Restricted Stock, and as a condition thereof, to pay to
the Employer, or make arrangements satisfactory to the Employer regarding the
payment to the Employer of, Applicable Withholding Taxes. Until the amount has
been paid or arrangements satisfactory to the Employer have been made, the
Employer may delay issuing a stock certificate to the Participant. Payment to
the Employer in satisfaction of Applicable Withholding Taxes may be in cash. In
addition, if the Committee allows or the Grant Agreement so provides, (i)
payment to the Employer in satisfaction of Applicable Withholding Taxes may be
made in shares of Company Stock (valued at their Fair Market Value as of the
date of payment) to which the Participant has good title, free and clear of all
liens and encumbrances; (ii) the Participant may elect to have his or her
Employer retain that number of shares of Company Stock (valued at their Fair
Market Value as of the date of such retention) that would satisfy all or a
specified portion of the Applicable Withholding Taxes; or (iii) unless
prohibited by law, the Participant may deliver irrevocable instructions to a
broker to deliver promptly to the Employer, from the sale or loan proceeds with
respect to the sale of Company Stock or a loan secured by Company Stock, the
amount necessary to pay the Applicable Withholding Taxes.

 

 
14

--------------------------------------------------------------------------------

 

 

9.            Performance Share Units and Restricted Stock Units.

 

(a)     The Committee may grant Performance Share Units and Restricted Stock
Units to eligible Service Providers. Whenever the Committee deems it appropriate
to grant Performance Share Units or Restricted Stock Units, a Grant Agreement
shall be given to the Service Provider stating the number of Performance Share
Units or Restricted Stock Units granted and the terms and conditions to which
the Performance Share Units or Restricted Stock Units are subject, and, at that
time, the Service Provider shall become a Participant.

 

(b)      The Committee shall establish as to each award of Performance Share
Units the terms and conditions upon which the Performance Share Units shall be
earned, vest and be paid. The issuance and vesting of Performance Share Units
may be conditioned on the achievement of performance conditions measured on an
individual, corporate, or other basis, or any combination thereof and on the
continued performance of services. The Committee shall establish as to each
award of Restricted Stock Units the terms and conditions upon which the
Restricted Stock Units shall vest and be paid. Vesting may be conditioned on the
continued performance of services or the achievement of performance conditions
measured on an individual, corporate, or other basis, or any combination
thereof. A Restricted Stock Unit, the vesting of which is not conditioned on the
achievement of Performance Goals or other performance conditions, shall not have
a vesting period of less than three (3) years from the Date of Grant of the
Restricted Stock Unit. A Performance Share Unit or Restricted Stock Unit, the
vesting of which is conditioned on the achievement of Performance Goals or other
performance conditions, shall not vest less than one (1) year from the Date of
Grant. Notwithstanding the foregoing, the Committee may, in its discretion and
without limitation, provide in the Grant Agreement that restrictions will expire
as a result of one or more of the Disability, death or Retirement of the
Participant or the occurrence of a Change of Control. If the award is intended
to qualify as “performance-based compensation” for purposes of Code section
162(m), the award shall be governed by the provisions of Section 6(b)-(d).

 

(c)      Performance Share Units and Restricted Stock Units may be paid in cash,
Company Stock, or a fixed combination of Company Stock or cash as provided in
the Grant Agreement, or the Committee may reserve the right to determine the
manner of payment at the time the Performance Share Units or Restricted Stock
Units become payable. The delivery of Company Stock in payment of Performance
Share Units or Restricted Stock Units may be subject to additional conditions
established in the Grant Agreement.

 

 
15

--------------------------------------------------------------------------------

 

 

(d)     A Participant who receives Performance Share Units or Restricted Stock
Units payable in Company Stock shall have no rights as a shareholder until the
Company Stock is issued pursuant to the terms of the Grant Agreement and all
requirements with respect to the issuance of such shares have been satisfied.
The Committee may, in its discretion, provide that a Participant shall be
entitled to receive dividend equivalents on outstanding Performance Share Units
or Restricted Stock Units. Dividend equivalents may be (i) paid in cash,
(ii) credited to the Participant as additional Performance Share Units or
Restricted Stock Units, or (iii) a fixed combination of cash and additional
Performance Share Units or Restricted Stock Units as provided in the Grant
Agreement, or the Committee may reserve the right to determine the manner of
payment at the time dividends are paid to shareholders of record. Unless
otherwise provided in the Grant Agreement, (A) dividend equivalents with respect
to dividends or other distributions that are paid in shares of Company Stock or
cash shall be credited to the Participant as additional Restricted Stock Units
subject to the same restrictions as the Restricted Stock Units with respect to
which the dividend equivalents are paid, and (B) the same provisions will apply
to outstanding Performance Share Units following the end of the performance
period.

 

(e)      A Participant’s interest in Performance Share Units or Restricted Stock
Units may not be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered.

 

(f)      Whenever payments under Performance Share Units or Restricted Stock
Units are to be made in cash to a Participant who is an Employee, his or her
Employer shall be entitled to withhold therefrom an amount sufficient to satisfy
any Applicable Withholding Taxes. Each Participant who is an Employee may be
required to agree as a condition of receiving Performance Share Units or
Restricted Stock Units payable in the form of Company Stock to pay to his or her
Employer, or make arrangements satisfactory to the Employer regarding the
payment to the Employer of, Applicable Withholding Taxes. Until the amount has
been paid or arrangements satisfactory to the Employer have been made, the
Employer may delay issuing a stock certificate to the Participant. Payment to
the Employer in satisfaction of Applicable Withholding Taxes may be in cash. In
addition, if the Committee allows or the Grant Agreement so provides,
(i) payment to the Employer in satisfaction of Applicable Withholding Taxes may
be made in shares of Company Stock (valued at their Fair Market Value as of the
date of payment) to which the Participant has good title, free and clear of all
liens and encumbrances; (ii) the Participant may elect to have his or her
Employer retain that number of shares of Company Stock (valued at their Fair
Market Value as of the date of such retention) that would satisfy all or a
specified portion of the Applicable Withholding Taxes; or (iii) unless
prohibited by law, the Participant may deliver irrevocable instructions to a
broker to deliver promptly to the Employer, from the sale or loan proceeds with
respect to the sale of Company Stock or a loan secured by Company Stock, the
amount necessary to pay the Applicable Withholding Taxes.

 

10.          Stock Options.

 

(a)     The Committee may grant Options to eligible Service Providers. Whenever
the Committee grants Options, a Grant Agreement shall be given to the Service
Provider stating the number of shares for which Options are granted, the Option
exercise price per share, whether the Options are Incentive Stock Options or
Nonstatutory Stock Options, the extent, if any, to which associated Stock
Appreciation Rights are granted, and the conditions to which the grant and
exercise of the Options are subject, and, at that time, the Service Provider
shall become a Participant.

 

 
16

--------------------------------------------------------------------------------

 

 

(b)     The exercise price of shares of Company Stock covered by an Option shall
not be, and shall never become, less than 100% of the Fair Market Value of the
shares on the Date of Grant, except as may be provided in Section 16 (regarding
certain changes affecting Company Stock). If the Participant is a Ten Percent
Stockholder and the Option is intended to qualify as an Incentive Stock Option,
the exercise price shall be not less than 110% of the Fair Market Value of such
shares on the Date of Grant.

 

(c)     Options may be exercised in whole or in part at the times as may be
specified by the Committee in the Participant’s Grant Agreement; provided that
no Option may be exercised after the expiration of ten (10) years from the Date
of Grant. If the Participant is a Ten Percent Stockholder and the Option is
intended to qualify as an Incentive Stock Option, the Option may not be
exercised after the expiration of five (5) years from the Date of Grant.

 

(d)     Options shall not be transferable except to the extent specifically
provided in the Grant Agreement in accordance with applicable securities laws.
Incentive Stock Options, by their terms, shall not be transferable except by
will or the laws of descent and distribution and shall be exercisable, during
the Participant’s lifetime, only by the Participant.

 

(e)     Options that are intended to qualify as Incentive Stock Options shall be
granted only to Employees who meet the eligibility requirements of Section 5.

 

(f)     Options that are intended to qualify as Incentive Stock Options shall,
by their terms, not be exercisable after the first to occur of (i) ten (10)
years from the Date of Grant (five (5) years if the Participant to whom the
Option has been granted is a Ten Percent Stockholder), (ii) three (3) months
following the date of the Participant’s termination of employment with the
Company and all Related Companies for reasons other than Disability or death, or
(iii) one (1) year following the date of the Participant’s termination of
employment on account of Disability or death.

 

(g)     Options that are intended to qualify as Incentive Stock Options shall,
by their terms, be exercisable in any calendar year only to the extent that the
aggregate Fair Market Value (determined as of the Date of Grant) of the Company
Stock with respect to which Incentive Stock Options are exercisable for the
first time during the Plan Year does not exceed $100,000 (the “Limitation
Amount”). Incentive Stock Options granted under the Plan and all other plans of
the Company and all Related Companies shall be aggregated for purposes of
determining whether the Limitation Amount has been exceeded. The Committee may
impose any conditions as it deems appropriate on an Incentive Stock Option to
ensure that the foregoing requirement is met. If Incentive Stock Options that
first become exercisable in a Plan Year exceed the Limitation Amount, the excess
Options shall be treated as Nonstatutory Stock Options to the extent permitted
by law.

 

 
17

--------------------------------------------------------------------------------

 

 

(h)     A Participant who purchases shares of Company Stock under an Option
shall have no rights as a shareholder until the Company Stock is issued pursuant
to the terms of the Grant Agreement and all requirements with respect to the
issuance of such shares have been satisfied.

 

(i)      Options may be exercised by the Participant giving written notice of
the exercise to the Company, stating the number of shares the Participant has
elected to purchase under the Option. The notice shall be effective only if
accompanied by the exercise price in full in cash; provided, however, that if
the terms of an Option or the Committee in its discretion so permits, the
Participant (i), unless prohibited by law, may deliver a properly executed
exercise notice together with irrevocable instructions to a broker to deliver
promptly to the Company, from the sale or loan proceeds with respect to the sale
of Company Stock or a loan secured by Company Stock, the amount necessary to pay
the exercise price and, if required by the terms of the Option or the Committee
in its discretion, Applicable Withholding Taxes, (ii) may deliver shares of
Company Stock for which the holder thereof has good title, free and clear of all
liens and encumbrances (valued at their Fair Market Value on the date of
exercise) in satisfaction of all or any part of the exercise price, (iii) may
cause to be withheld from the Option shares, shares of Company Stock (valued at
their Fair Market Value on the date of exercise) in satisfaction of all or any
part of the exercise price, or (iv) may use any other methods of payment as the
Committee, at its discretion, deems appropriate. Until the Participant has paid
the exercise price and any Applicable Withholding Taxes, no stock certificate
shall be issued.

 

(j)      Each Participant who is an Employee may be required to agree as a
condition of the exercise of an Option to pay to his or her Employer, or make
arrangements satisfactory to his or her Employer regarding the payment to the
Employer of, Applicable Withholding Taxes. Until the amount has been paid or
arrangements satisfactory to the Employer have been made, no stock certificate
shall be issued upon the exercise of an Option. Payment to the Employer in
satisfaction of Applicable Withholding Taxes may be in cash. In addition, if the
Committee allows or the Grant Agreement so provides, (i) payment to the Employer
in satisfaction of Applicable Withholding Taxes may be made in shares of Company
Stock (valued at their Fair Market Value as of the date of payment) to which the
Participant has good title, free and clear of all liens and encumbrances; (ii)
the Participant may elect to have his or her Employer retain that number of
shares of Company Stock (valued at their Fair Market Value as of the date of
such retention) that would satisfy all or a specified portion of the Applicable
Withholding Taxes; or (iii) unless prohibited by law, the Participant may
deliver irrevocable instructions to a broker to deliver promptly to the
Employer, from the sale or loan proceeds with respect to the sale of Company
Stock or a loan secured by Company Stock, the amount necessary to pay the
Applicable Withholding Taxes.

 

 
18

--------------------------------------------------------------------------------

 

 

(k)     Unless specifically provided in the discretion of the Committee in a
writing that references and supersedes this Section 10(k), (i) no Modification
shall be made in respect to any Option if such Modification would result in the
Option constituting a deferral of compensation, and (ii) no Extension shall be
made in respect to any Option if such Extension would result in the Option
having an additional deferral feature from the Date of Grant, in each case
within the meaning of applicable Treasury Regulations under Code section 409A.
Subject to the remaining part of this paragraph (k), (A) a “Modification” means
any change in the terms of the Option (or change in the terms of the Plan or
applicable Grant Agreement) that may provide the holder of the Option with a
direct or indirect reduction in the exercise price of the Option, regardless of
whether the holder in fact benefits from the change in terms; and (B) an
“Extension” means any of (1) the provision to the holder of an additional period
of time within which to exercise the Option beyond the time originally
prescribed, (2) the conversion or exchange of the Option for a legally binding
right to compensation in a future taxable year, (3) the addition of any feature
for the deferral of compensation to the terms of the Option, or (4) any renewal
of the Option that has the effect of any of (1) through (3) above.
Notwithstanding the preceding sentence, it shall not be a Modification or an
Extension, respectively, to change the terms of an Option in accordance with
Section 16 of the Plan, or in any of the other ways or for any of the other
purposes provided in applicable Treasury Regulations or other generally
applicable guidance under Code section 409A as not resulting in a Modification
or Extension for purposes of that section. In particular, it shall not be an
Extension to extend the exercise period of an Option to a date no later than the
earlier of (x) the latest date upon which the Option could have expired by its
original terms under any circumstances or (y) the tenth (10th) anniversary of
the original Date of Grant.

 

11.          Stock Appreciation Rights.

 

(a)     The Committee may grant Stock Appreciation Rights to eligible Service
Providers. Whenever the Committee grants Stock Appreciation Rights, a Grant
Agreement shall be given to the Service Provider stating the number of shares
with respect to which Stock Appreciation Rights are granted, the extent, if any,
to which the Stock Appreciation Rights are granted in connection with all or any
part of a Nonstatutory Stock Option (“Tandem Rights”), and the conditions to
which the grant and exercise of the Stock Appreciation Rights are subject, and,
at that time, the Service Provider shall become a Participant.

 

(b)     Stock Appreciation Rights (other than Tandem Rights) shall entitle the
Participant, upon exercise of all or any part of the Stock Appreciation Rights,
to receive in exchange from the Company an amount equal to the excess of (i) the
Fair Market Value on the date of exercise of the Company Stock covered by the
surrendered Stock Appreciation Right over (ii) the Fair Market Value of the
Company Stock on the Date of Grant of the Stock Appreciation Right.

 

(c)     Tandem Rights shall entitle the Participant, upon exercise of all or any
part of the Tandem Rights, to surrender to the Company unexercised that portion
of the underlying Nonstatutory Stock Option relating to the same number of
shares of Company Stock as is covered by the Tandem Right (or the portion of the
Tandem Right so exercised) and to receive in exchange from the Company an amount
equal to the excess of (i) the Fair Market Value on the date of exercise of the
Company Stock covered by the surrendered portion of the underlying Nonstatutory
Stock Option over (ii) the exercise price of the Company Stock covered by the
surrendered portion of the underlying Nonstatutory Stock Option.

 

 
19

--------------------------------------------------------------------------------

 

 

(d)     Upon the exercise of a Tandem Right and surrender of the related portion
of the underlying Nonstatutory Stock Option, the Nonstatutory Stock Option, to
the extent surrendered, shall not thereafter be exercisable.

 

(e)     Subject to any further conditions upon exercise imposed by the
Committee, a Tandem Right shall be granted on the same Date of Grant as the
related Nonstatutory Stock Option, be transferable only to the extent that the
related Nonstatutory Stock Option is transferable, be exercisable only to the
extent that the related Nonstatutory Stock Option is exercisable and shall
expire no later than the date on which the related Nonstatutory Stock Option
expires.

 

(f)     The Committee may limit the amount that the Participant will be entitled
to receive upon exercise of Stock Appreciation Rights.

 

(g)     Stock Appreciation Rights shall not be transferable except to the extent
specifically provided in the Grant Agreement in accordance with applicable
securities laws.

 

(h)     Stock Appreciation Rights may be exercised in whole or in part at the
times as may be specified by the Committee in the Participant’s Grant Agreement;
provided that no Stock Appreciation Right may be exercised after the expiration
of ten (10) years from the Date of Grant.

 

(i)      A Stock Appreciation Right may only be exercised at a time when the
Fair Market Value of the Company Stock covered by the Stock Appreciation Right
exceeds the Fair Market Value of the Company Stock on the Date of Grant of the
Stock Appreciation Right (or, in the case of a Tandem Right, only to the extent
it exceeds the exercise price of the Company Stock covered by the underlying
Nonstatutory Stock Option).

 

(j)      The manner in which the Company’s obligation arising upon the exercise
of a Stock Appreciation Right shall be paid shall be determined by the Committee
and shall be set forth in the Grant Agreement. The Grant Agreement may provide
for payment in Company Stock or cash, or a fixed combination of Company Stock or
cash, or the Committee may reserve the right to determine the manner of payment
at the time the Stock Appreciation Right is exercised. Shares of Company Stock
issued upon the exercise of a Stock Appreciation Right shall be valued at their
Fair Market Value on the date of exercise.

 

 
20

--------------------------------------------------------------------------------

 

 

(k)     A Participant who acquires shares of Company Stock upon exercise of a
Stock Appreciation Right shall have no rights as a shareholder until the Company
Stock is issued pursuant to the terms of the Grant Agreement and all
requirements with respect to the issuance of such shares have been satisfied.

 

(l)     Stock Appreciation Rights may be exercised by the Participant giving
written notice of the exercise to the Company, stating the number of Stock
Appreciation Rights the Participant has elected to exercise.

 

(m)    Whenever payments upon exercise of Stock Appreciation Rights are to be
made in cash to a Participant who is an Employee, the Employer will withhold
therefrom an amount sufficient to satisfy any Applicable Withholding Taxes. Each
Participant who is an Employee shall agree as a condition of receiving Stock
Appreciation Rights payable in the form of Company Stock to pay to his or her
Employer, or make arrangements satisfactory to his or her Employer regarding the
payment to the Employer of, Applicable Withholding Taxes. Until the amount has
been paid or arrangements satisfactory to the Employer have been made, no stock
certificate shall be issued to the Participant. Payment to the Employer in
satisfaction of Applicable Withholding Taxes may be in cash. In addition, if the
Committee allows or the Grant Agreement so provides, (i) payment to the Employer
in satisfaction of Applicable Withholding Taxes may be made in shares of Company
Stock (valued at their Fair Market Value as of the date of payment) to which the
Participant has good title, free and clear of all liens and encumbrances; (ii)
the Participant may elect to have his or her Employer retain that number of
shares of Company Stock (valued at their Fair Market Value as of the date of
such retention) that would satisfy all or a specified portion of the Applicable
Withholding Taxes; or (iii) unless prohibited by law, the Participant may
deliver irrevocable instructions to a broker to deliver promptly to the
Employer, from the sale or loan proceeds with respect to the sale of Company
Stock or a loan secured by Company Stock, the amount necessary to pay the
Applicable Withholding Taxes.

 

(n)     Unless specifically provided in the discretion of the Committee in a
writing that references and supersedes this Section 11(n), (i) no Modification
shall be made in respect to any Stock Appreciation Right if such Modification
would result in the Stock Appreciation Right constituting a deferral of
compensation, and (ii) no Extension shall be made in respect to any Stock
Appreciation Right if such Extension would result in the Stock Appreciation
Right having an additional deferral feature from the Date of Grant, in each case
within the meaning of applicable Treasury Regulations under Code section 409A.
Subject to the remaining part of this paragraph (n), (A) a “Modification” means
any change in the terms of the Stock Appreciation Right (or change in the terms
of the Plan or applicable Grant Agreement) that may provide the holder of the
Stock Appreciation Right with a direct or indirect reduction in the exercise
price of the Stock Appreciation Right, regardless of whether the holder in fact
benefits from the change in terms; and (B) an “Extension” means any of (1) the
provision to the holder of an additional period of time within which to exercise
the Stock Appreciation Right beyond the time originally prescribed, (2) the
conversion or exchange of the Stock Appreciation Right for a legally binding
right to compensation in a future taxable year, (3) the addition of any feature
for the deferral of compensation to the terms of the Stock Appreciation Right,
or (4) any renewal of the Stock Appreciation Right that has the effect of any of
(1) through (3) above. Notwithstanding the preceding sentence, it shall not be a
Modification or an Extension, respectively, to change the terms of a Stock
Appreciation Right in accordance with Section 16 of the Plan, or in any of the
other ways or for any of the other purposes provided in applicable Treasury
Regulations or other generally applicable guidance under Code section 409A as
not resulting in a Modification or Extension for purposes of that section. In
particular, it shall not be an Extension to extend the exercise period of a
Stock Appreciation Right to a date no later than the earlier of (x) the latest
date upon which the Stock Appreciation Right could have expired by its original
terms under any circumstances or (y) the tenth (10th) anniversary of the
original Date of Grant.

 

 
21

--------------------------------------------------------------------------------

 

 

12.          Director Awards.

 

(a)     General. The Board may grant Director Awards to Outside Directors in the
form of shares of Restricted Stock, Restricted Stock Units, Performance Share
Units, Nonstatutory Options or Stock Appreciation Rights as provided in Sections
8 through 11 above, or in the form of Vested Shares as provided in paragraph
(b)  below. The Board may also grant to Consultants awards in the same forms as
Director Awards. Whenever the Board grants shares of Restricted Stock,
Restricted Stock Units, Performance Share Units, Nonstatutory Options or Stock
Appreciation Rights to an Outside Director, notice shall be given to the Outside
Director stating the type of award being made, the number of shares with respect
to which the award is granted and the terms and conditions to which the award
and (where applicable) the exercise of the award is subject. This notice shall
become the Grant Agreement between the Company and the Outside Director and, at
that time, the Outside Director shall become a Participant. Restricted Stock,
Restricted Stock Units, Performance Share Units, Nonstatutory Options or Stock
Appreciation Rights granted to Outside Directors shall otherwise be subject to
the terms of the Plan applicable to each type of award as set forth in Sections
8 through 11 above; provided, however, that, notwithstanding anything in
Sections 8(b) or 9(b) to the contrary, any service or performance period with
respect to Restricted Stock, Restricted Stock Units or Performance Share Units
granted to Outside Directors or Consultants shall not be less than six (6)
consecutive months in length; and provided further, that where context
reasonably requires, references throughout Sections 8 through 11 above to the
“Committee” shall be read instead as references to the Board wherever the award
is to be granted to an Outside Director. The Board shall have all the same
rights and powers with respect to the administration of Director Awards as the
Committee has with respect to Incentive Awards as provided in Section 17 below
(provided that the Board may not delegate its authority with respect to the
granting of Director Awards pursuant to Section 17(a)(viii)), and the Board
shall be subject to the same limitations with respect to the modification and
Repricing of outstanding Director Awards as provided therein.

 

(b)     Vested Shares. The Board may grant Vested Shares to Outside Directors or
Consultants. Vested Shares shall be immediately transferable (subject to
compliance with any applicable securities laws), and the Participant receiving
an award of Vested Shares shall have all the rights of a shareholder with
respect to such shares as of the Date of Grant.

 

 
22

--------------------------------------------------------------------------------

 

 

13.          Effective Date of the Plan.   The Plan shall become effective as of
the date on which it is approved by the shareholders of the Company. Until (a)
the Plan has been approved by the Company’s shareholders, and (b) the
requirements of any applicable federal or state securities laws have been met,
no shares of Company Stock issuable under Non-Option Awards shall be issued and
no Options or Stock Appreciation Rights shall be exercisable that, in either
case, are not contingent on the occurrence of both such events.

 

14.          Continuing Securities Law Compliance. If at any time on or after
the effective date of the Plan as described in Section 13 above, the
requirements of any applicable federal or state securities laws should fail to
be met, no shares of Company Stock issuable under Non-Option Awards shall be
issued and no Options or Stock Appreciation Rights shall be exercisable until
the Committee (or, with respect to a Director Award, the Board) has determined
that these requirements have again been met. The Committee (or, with respect to
a Director Award, the Board) may suspend the right to exercise an Option or
Stock Appreciation Right at any time when it determines that allowing the
exercise and issuance of Company Stock would violate any federal or state
securities or other laws, and may provide that any time periods to exercise the
Option or Stock Appreciation Right are extended during a period of suspension.

 

15.          Termination, Modification, Change.   If not sooner terminated by
the Board, this Plan shall terminate at the close of business on the date that
immediately follows the fifth (5th) anniversary of the Effective Date. No new
Awards shall be granted under the Plan after its termination. The Board may
terminate the Plan at any time and may amend the Plan at any time in any respect
as it shall deem advisable; provided that no change shall be made that increases
the total number of shares of Company Stock reserved for issuance under the Plan
(except pursuant to Section 16), materially modifies the requirements as to
eligibility for participation in the Plan, or would otherwise be considered a
material revision or amendment under Code section 422 or the listing standards
of the principal exchange on which the Company Stock is traded, unless the
change is approved by the shareholders of the Company. Notwithstanding the
foregoing, the Board may unilaterally amend the Plan and outstanding Awards with
respect to Participants as it deems appropriate to ensure compliance with Rule
16b-3 and other applicable federal or state securities laws and to meet the
requirements of the Code and applicable regulations or other generally
applicable guidance thereunder. Except as provided in the preceding sentence, a
termination or amendment of the Plan shall not, without the consent of the
Participant, adversely affect a Participant’s rights under an Award previously
granted to him or her.

 

16.          Change in Capital Structure.

 

(a)     The Committee (or, with respect to a Director Award, the Board) shall
proportionately adjust the number and kind of shares of stock or securities of
the Company to be subject to the Plan and to Awards then outstanding or to be
granted thereunder, the maximum number of shares or securities that may be
delivered under the Plan (including the maximum limit on Non-Option Awards or
Incentive Stock Options under Section 4), the maximum number of shares or
securities that can be granted to an individual Participant under Section 4, the
exercise price of Options, the initial Fair Market Value of Company Stock under
Stock Appreciation Rights, and other relevant terms of the Plan and any Awards
whenever, in the event of a stock dividend, stock split or combination of
shares, recapitalization or merger in which the Company is the surviving
corporation, or other change in the Company’s corporate structure or capital
stock (including, but not limited to, the creation or issuance to shareholders
generally of rights, options or warrants for the purchase of common stock or
preferred stock of the Company), it deems any such adjustment necessary or
desirable to preserve the intended benefits of the Plan and any outstanding
Awards for the Company and the Participants. The Committee’s (or, with respect
to a Director Award, the Board’s) determination in this regard shall be binding
on all persons. If the adjustment would produce fractional shares with respect
to any unexercised Option or Stock Appreciation Right or fractional cents with
respect to the exercise price thereof, the Committee (or, with respect to a
Director Award, the Board) shall round down the number of shares covered by the
Option or Stock Appreciation Right to the nearest whole share and round up the
exercise price to the nearest whole cent.

 

 
23

--------------------------------------------------------------------------------

 

 

(b)     In the event of a Change of Control as described in Sections 2(g)(i),
(ii) or (iv), or if the Company is otherwise a party to a consolidation or a
merger in which the Company is not the surviving corporation, a transaction that
results in the acquisition of substantially all of the Company’s outstanding
stock by a single person or entity, or a sale or transfer of substantially all
of the Company’s assets occurs (in any such case, a “Corporate Event”), then the
Committee (or, with respect to a Director Award, the Board) may take any actions
with respect to outstanding Awards as it deems appropriate, consistent with
applicable provisions of the Code and any applicable federal or state securities
laws.

 

(c)     Notwithstanding anything in the Plan to the contrary, the Committee (or,
with respect to a Director Award, the Board) may take the foregoing actions
without the consent of any Participant, and its determination shall be
conclusive and binding on all persons and for all purposes.

 

17.          Administration of the Plan.

 

(a)     The Plan shall be administered by the Committee. Subject to the express
provisions and limitations set forth in this Plan or the Committee’s charter or
as otherwise established by the Board, the Committee shall be authorized and
empowered to do all things necessary or desirable, in its sole discretion, in
connection with the administration of this Plan, including, without limitation,
the following:

 

(i)       to prescribe, amend and rescind policies relating to this Plan, and to
interpret the Plan, including defining terms not otherwise defined;

 

(ii)      to determine which persons are eligible Service Providers, to which of
the Service Providers, if any, Incentive Awards shall be granted hereunder and
the timing of any Incentive Awards;

 

 
24

--------------------------------------------------------------------------------

 

 

(iii)     to grant Incentive Awards to Service Providers and determine the terms
and conditions thereof, including the number of shares of Company Stock subject
to Incentive Awards and the exercise or purchase price of the shares of Company
Stock and the circumstances under which Incentive Awards become exercisable or
vested or are forfeited or expire, which terms may but need not be conditioned
upon the passage of time, continued employment, the satisfaction of performance
conditions (including Performance Goals), the occurrence of certain events, or
other factors;

 

(iv)     to establish or verify the extent of satisfaction of any Performance
Goals or other conditions applicable to the grant, issuance, exercisability,
vesting and/or ability to retain any Incentive Award;

 

(v)      to prescribe and amend the terms of the Grant Agreements or other
documents evidencing Incentive Awards made under this Plan (which need not be
identical);

 

(vi)     to determine whether, and the extent to which, adjustments are required
pursuant to Section 16;

 

(vii)    to interpret and construe this Plan, any policies under this Plan and
the terms and conditions of any Incentive Award granted hereunder, and to make
exceptions to any provisions for the benefit of the Company;

 

(viii)   to delegate, to the extent permitted by the New York Business
Corporation Law and the Company’s Certificate of Incorporation and Bylaws, any
portion of its authority under the Plan to make Incentive Awards to an executive
officer of the Company, subject to any conditions that the Committee may
establish (including but not limited to conditions on such officer’s ability to
make awards to “executive officers” within the meaning of Section 16 of the Act
or to “covered employees” within the meaning of Code section 162(m)(3)); and

 

(ix)      to make all other determinations deemed necessary or advisable for the
administration of this Plan.

 

The Committee may amend the terms of previously granted Incentive Awards so long
as the terms as amended are consistent with the terms of the Plan and provided
that the consent of the Participant is obtained with respect to any amendment
that would be detrimental to him or her, except that such consent will not be
required if the amendment is for the purpose of complying with applicable
provisions of the Code or any federal or state securities laws.

 

The Committee is prohibited from Repricing any Option or Stock Appreciation
Right without the prior approval of the shareholders of the Company with respect
to the proposed Repricing.

 

(b)     The interpretation and construction of any provision of the Plan by the
Committee shall be final and conclusive as to any Participant. The Committee may
consult with counsel, who may be counsel to the Company, and shall not incur any
liability for any action taken in good faith in reliance upon the advice of
counsel.

 

 
25

--------------------------------------------------------------------------------

 

 

(c)     A majority of the members of the Committee shall constitute a quorum,
and all actions of the Committee shall be taken by a majority of the members
present. Any action may be taken by the Committee in writing or by electronic
transmission or transmissions as permitted by the Bylaws of the Company, and any
action so taken shall be fully effective as if it had been taken at a meeting.

 

(d)     The Committee may delegate the administration of the Plan to an officer
or officers of the Company, and such officer(s) may have the authority to
execute and distribute agreements or other documents evidencing or relating to
Incentive Awards granted by the Committee under this Plan, to maintain records
relating to the grant, vesting, exercise, forfeiture or expiration of Incentive
Awards, to process or oversee the issuance of shares of Company Stock upon the
exercise, vesting and/or settlement of an Incentive Award, to interpret the
terms of Incentive Awards and to take any other actions as the Committee may
specify, provided that in no case shall any such officer(s) be authorized to
grant Incentive Awards under the Plan, except in accordance with Section
17(a)(viii) above. Any action by an administrator within the scope of its
delegation consistent with this paragraph (d) shall be deemed for all purposes
to have been taken by the Committee, and references in this Plan to the
Committee shall include any such officer(s), provided that the actions and
interpretations of any such officer(s) shall be subject to review and approval,
disapproval or modification by the Committee.

 

18.          Notice.   All notices and other communications required or
permitted to be given under the Plan shall be in writing and shall be deemed to
have been duly given if delivered personally or mailed first class, postage
prepaid, as follows (a) if to the Company - at the principal business address of
the Company to the attention of the Corporate Secretary of the Company; and (b)
if to any Participant - at the last address of the Participant on file with (or
in the business records of) the Company or as otherwise known to the sender at
the time the notice or other communication is sent.

 

19.          No Effect on Other Plans. Except as provided in Section 4(c),
nothing contained in the Plan will be deemed in any way to limit or restrict the
Company or any Related Company from making any award or payment to any person
under any other plan, arrangement or understanding, whether now existing or
hereafter in effect.

 

20.          Interpretation.   The Plan is intended to operate in compliance
with the provisions of Rule 16b-3 and to facilitate compliance with, and
optimize the benefits from, Code section 162(m). The terms of the Plan are
subject to all present and future regulations and rulings of the Secretary of
the Treasury of the United States or his or her delegate relating to the
qualification of Incentive Stock Options under the Code. The Plan and the
individual Awards under the Plan are intended to comply with any applicable
requirements of Code section 409A and shall be interpreted in accordance with
such requirements. If any provision of the Plan conflicts with any such
regulation or ruling, then that provision of the Plan shall be void and of no
effect. The terms of the Plan shall be governed by the laws of the State of
North Carolina.

 

 

26